DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art either alone or in combination fail to disclose, teach or suggest a vehicle suspension, comprising: a suspension arm having an outer end connected to the hub carrier by a ball joint, and a shock absorber; wherein at least one load responsive device is arranged on the suspension arm, said load responsive device comprising a sensor generating an output signal in response to a load applied to the suspension arm, wherein a control unit is configured to receive the output signal generated by the sensor and to adjust stiffness of the shock absorber through a valve adapted to vary passage cross-sections of fluid contained in the shock absorber and wherein said load responsive device is arranged between the ball joint and a seat that houses the ball joint on the outer end of the suspension arm.
Regarding independent claim 3, the prior art either alone or in combination fail to disclose, teach or suggest a vehicle suspension, comprising:  a suspension arm having an outer end connected to the hub carrier by a ball joint, a shock absorber and a valve adapted to vary fluid-passage cross-sections through the shock absorber to change stiffness of the shock absorber; said vehicle suspension further comprising at least one load responsive device fitted at the ball joint, said load responsive device comprising a fluid device fluidically connected to the valve and able to generate a fluid pressure in response to a load applied to the ball joint 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        March 12, 2021